Case: 12-10057     Document: 00512028504         Page: 1     Date Filed: 10/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2012
                                     No. 12-10057
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WAYNE H. NORMAN,

                                                  Plaintiff-Appellant

v.

NORTHLAND GROUP INCORPORATED,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-1416


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Wayne H. Norman, a non-prisoner proceeding pro se and in forma
pauperis, filed this civil action against Northland Group, Inc., alleging violations
of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, and the Fair Debt
Collection Practices Act (FDCPA), 15 U.S.C. § 1692. The district court granted
Northland’s motion to dismiss Norman’s complaint under FED. R. CIV. PROC.
12(b)(6) for failure to state a claim upon which relief may be granted.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10057    Document: 00512028504      Page: 2    Date Filed: 10/22/2012

                                  No. 12-10057

      Norman appeals, arguing that it was not proper for the district court to
dismiss his complaint without verifying whether Northland owned an account
and whether such account fit the definition described in the FCRA. He contends
that he has never maintained an “account” as defined by the FCRA with
Northland. He asserts that there are no documents showing the actual existence
of any alleged account, or any other entity alleged to be in the chain of
ownership, other than a letter received by him from Northland attempting to
explain its permissible purpose. He states that proof that Northland owned the
alleged account had never been established or presented to the court. He argues
that the district court erred in dismissing his complaint on the mere suggestion
that Northland owned the account, that the alleged account was an account as
defined in the FCRA, and that Northland had a permissible purpose to obtain
his credit report to collect on the account. He contends that his complaint
properly alleged that Northland violated the FCRA by obtaining his consumer
report without either his permission or a permissible purpose. Norman makes
no argument on appeal concerning his FDCPA claim, and so it is considered
abandoned. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      A district court’s grant of a motion to dismiss for failure to state a claim
under Rule 12(b)(6) is subject to de novo review. In re Katrina Canal Breaches
Litigation, 495 F.3d 191, 205 (5th Cir. 2007). A plaintiff fails to state a claim
when the complaint does not contain “‘enough facts to state a claim to relief that
is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). The district court is not required to accept as true a legal conclusion
presented as a factual allegation. Twombly, 550 U.S. at 555. The court may not
go outside the complaint, but it may consider documents attached to the
complaint. Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th
Cir. 2004).
      The FCRA imposes civil liability upon a person who willfully obtains a
consumer report for a purpose that is not authorized by the FCRA. 15 U.S.C.

                                         2
   Case: 12-10057   Document: 00512028504      Page: 3   Date Filed: 10/22/2012

                                  No. 12-10057

§§ 1681b(f), 1681n(a). However, the statute expressly permits distribution of a
consumer report to an entity that “intends to use the information in connection
with a credit transaction involving the consumer on whom the information is to
be furnished and involving the extension of credit to, or review or collection of
an account of, the consumer.” § 1681b(a)(3)(A).
      The documents submitted by Norman attached to his complaint indicated
that Norman’s original account with GE Money Bank, now owned by Arrow
Financial Services, was placed for collection with Northland, which made an
inquiry on his credit report for purposes of collection of the debt. Norman did
not challenge the fact that Northland obtained his credit report for the
permissible purpose of debt collection. In fact, he stated that “the record speaks
for itself; the defendant’s intention was to pull plaintiff’s credit report for
collection purposes.” His only argument in the district court was that Northland
was not a judgment creditor and that he did not have a direct debtor-creditor
relationship with Northland. Norman now argues that there was no proof that
Northland owned the account or that the account met the definition of an
account under the FCRA. Norman does not cite any authority which would
require a debt collection agency to “own”the account, nor any authority to
suggest why the account would not meet the definition of an account as used in
§ 1681b(a)(3)(A). Norman’s complaint and the attached exhibits show that
Northland’s credit report inquiry was for the permissible purpose of collection
of an account under § 1681b(a)(3)(A). See Kennedy, 369 F.3d at 839 (holding that
court may consider attachments to complaint). Norman has not shown any error
in the district court’s dismissal of his complaint under Rule 12(b)(6) for failure
to state a claim.
      In his reply brief, Norman argues for the first time that the district court
erred in dismissing his complaint without giving him an opportunity to amend.
Norman did not seek to amend his complaint in response to Northland’s motion
to dismiss, and he did not argue that the district court should have allowed him

                                        3
   Case: 12-10057   Document: 00512028504      Page: 4   Date Filed: 10/22/2012

                                  No. 12-10057

to amend his complaint in his original brief. Even in his reply brief, he does not
state what he facts he would have alleged in an amended complaint which would
have cured the deficiency in his complaint. Thus, we do not consider this
argument raised for the first time in his reply brief. See Morin v. Moore, 309
F.3d 316, 328 (5th Cir. 2002). We deny Northland’s motion to strike Norman’s
reply brief, and we grant Northland’s motion to file a supplemental reply brief.
      AFFIRMED; MOTION TO STRIKE REPLY BRIEF DENIED; MOTION
TO FILE SUPPLEMENTAL REPLY BRIEF GRANTED.




                                        4